Citation Nr: 1422219	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2013, after the most recent supplemental Statement of the Case was issued, the Veteran submitted additional evidence along with a waiver of first consideration of such evidence by the RO.  As such, the Board may proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it is the result of exposure to loud noise during active service.  

The Veteran underwent a VA examination in November 2010.  The report of that examination reflects an opinion that it is less likely as not that the Veteran's hearing loss is related to military noise exposure.  The examiner reasoned that the Veteran's hearing was normal at separation.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise). It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz  may be indicative of noise-induced hearing loss. 

In this case, the November 2010 VA examiner found that the Veteran's hearing loss was not at least as likely as not related to noise exposure during service because the Veteran's hearing was normal at service separation.  As noted above, the law does not necessarily require that hearing loss manifest in service or at any specified time thereafter.  It would have been helpful if the examiner brought their expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current bilateral hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

Although the Veteran submitted a March 2013 private medical opinion from his physician, Dr. Johnson, which is in favor of the claim, the Board also finds this opinion to be inadequate.  Dr. Johnson stated that the Veteran's hearing loss is more likely than not a result of his time in the military service as a mechanic for an artillery company.  Dr. Johnson reasoned that when the Veteran's June 20, 1969 audiometer screening done at his initial admission to the armed services is compared with a monitoring audiogram of December 21, 1972, there is a decrease in hearing in both ears at various frequencies.

The Board does not find a June 20, 1969 audiometer screening report in the claims file.  However, the record does contain audiometer results in the February 1969 enlistment examination report.  Importantly, the Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Generally, since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In this case, although the February 1969 enlistment audiogram was conducted after November 1967, there is a stamp on the report indicating that the test was done under the ASA standards.  After conversion of the ASA standards into ISO-ANSI standards, there actually appears to have been either improvement or no change in the Veteran's hearing when the February 1969 enlistment audiogram is compared to the separation audiogram performed in February 1972.  However, after the conversion is done to the February 1969 enlistment audiogram, and when compared to the December 21, 1972 monitoring audiogram mentioned by Dr. Johnson, although there is generally some improvement at most frequencies for both ears, there is a decrease in hearing/threshold shift of 5 decibels in the left ear at 1000 Hz.

As such, a remand is required in order to return the claims file to, to include a copy of this remand and the March 2013 private medical opinion, to the November 2010 VA examiner, if available, for the purposes of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the Veteran receives treatment through VA, ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from July 2012 to the present, and associate them with the claims file.

2.  Return the claims file, to include a copy of this remand, to the examiner who conducted the November 2010 VA audio examination, if the examiner is available.  The examiner must review the claims file and provide an opinion on the following: 

Regardless of the lack of any bilateral hearing loss shown at service separation, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)? 

The examiner must also comment on Dr. Johnson's March 2013 opinion, as well as the 5 decibel threshold shift in the Veteran's left ear at 1000 Hz when the February 1969 enlistment audiogram is compared with the December 21, 1972 monitoring audiogram.

In rendering the above opinion, the examiner should assume that the Veteran used hearing protection during his post-service occupational noise exposure working for the railroad, as noted in the March 2013 videoconference hearing transcript.  

The examiner must provide a rationale for the opinion(s) expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the November 2010 VA examiner is not available, another qualified examiner should be requested to provide the above opinion(s).  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

3.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2013). 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



